Case: 21-30779      Document: 00516356570         Page: 1    Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 14, 2022
                                   No. 21-30779
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chad Lightfoot,

                                                          Defendant—Appellant.


                   Application for a Certificate of Appealability
                     from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:21-CV-2473
                             USDC No. 3:17-CR-274-1


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Chad Lightfoot, currently Louisiana prisoner # 301162, moves for a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2255 motion challenging his conviction for engaging in a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30779      Document: 00516356570           Page: 2    Date Filed: 06/14/2022




                                     No. 21-30779


   fraudulent scheme in connection with major disaster or emergency benefits.
   He argues that (1) the district court erred in dismissing as procedurally
   defaulted his claims that the Government failed to disclose exculpatory
   evidence, he was denied a fair trial, the prosecutor engaged in misconduct by
   contacting and threatening Lightfoot’s witnesses, he was denied the right to
   counsel at the hearing on his pro se motion for a new trial, his trial counsel
   had a conflict of interest and the court failed to conduct a hearing on the
   conflict, the trial court should not have allowed the introduction of his prior
   convictions, and he should be resentenced because his prior conviction for
   bank fraud will soon be invalidated; (2) his trial counsel was ineffective in
   handling of the Government’s threat or intimidation of a defense witness;
   and (3) the district court erred in denying his motion for recusal. Lightfoot
   has not briefed the other claims listed in his COA motion adequately and
   thus, he has not made the showing required to obtain a COA as to those
   claims. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
          To obtain a COA as to the claims properly raised, Lightfoot must
   make “a substantial showing of the denial of a constitutional right.” See 28
   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). For claims
   denied on the merits, he must show “that jurists of reason could disagree
   with the district court’s resolution of his constitutional claims or that jurists
   could conclude the issues presented are adequate to deserve encouragement
   to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). For
   claims denied on a procedural ground, he must show “at least, that jurists of
   reason would find it debatable whether the [motion] states a valid claim of
   the denial of a constitutional right and that jurists of reason would find it
   debatable whether the district court was correct in its procedural ruling.”
   Slack, 529 U.S. at 484.
          Lightfoot has not made such a showing. Accordingly, his COA motion
   is DENIED. A COA is not required to appeal the denial of a motion to



                                          2
Case: 21-30779    Document: 00516356570          Page: 3   Date Filed: 06/14/2022




                                  No. 21-30779


   recuse. Trevino v. Johnson, 168 F.3d 173, 176–78 (5th Cir. 1999). However,
   Lightfoot did not demonstrate grounds for recusal. See United States v.
   Scroggins, 485 F.3d 824, 830 (5th Cir. 2007). The denial of the motion to
   recuse is AFFIRMED.




                                       3